Case 1:19-cv-24138-DPG Document 25 Entered on FLSD Docket 11/20/2019 Page 1of 4

UNITED STATES DISTRICT CGURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 19-cv-24138-DPG
YUANXIAO FENG, e¢ ai,
Plaintiffs,
Vv.
JOSEPH WALSH, ef ai.
Defendants.
/

DEFENDANT’S, EVANS, CARROLL & ASSOCIATES INC.’S, UNOPPOSED MOTION
FOR EXTENSION OF TIME TO RESPOND TO THE COMPLAINT

Defendant, EVANS, CARROLL & ASSOCIATES INC. (“ECA”), by and through its
undersigned counsel and pursuant to Local Rule 7.1(a)(1)(J) and Fed. R. Civ. P. 7, hereby moves
for an extension of time to respond to the Complaint, and in support states as follows:

1, Plaintiffs served their Complaint on ECA on or about October 28, 2019.

2. On or about October 29, 2019 undersigned counsel contacted Plaintiffs’ local
counsel to advise that ECA may have been mistakenly identified as a Defendant in this case since
it is not a law firm nor maintains a trust account, and undersigned counsel further requested records
from the criminal complaint referenced in this action that allegedly identifies ECA as a party
holding funds in a trust account.

3. Additional time is necessary to verify or obtain the requested information, and/or
amend the allegations against ECA in the Complaint.

4. The Plaintiffs’ counsel has no objection to the extension of time to respond to the
Complaint through November 30, 2019.

5. As such, the Defendant ECA requests, and the Plaintiffs agree to an extension of
time through November 30, 2019, for Defendant ECA to file its response to the Complaint.

WHEREFORE, Defendant, Evans, Carroll & Associates, Inc., respectfully requests that

 
Case 1:19-cv-24138-DPG Document 25 Entered on FLSD Docket 11/20/2019 Page 2 of 4

this Honorable Court grant an extension of time through November 30, 2019 for Defendant ECA
to file its response to the Complaint, and grant such other and further relief as this Honorable Court
deems just and proper.
CERTIFICATION OF GOOD FAITH CONFERENCE

I hereby CERTIFY that pursuant to Local Rule 7.1(a)(3), counsel for the movant has
conferred with counsel for all parties who may be affected by the relief sought in the motion in a
good faith effort to resolve the issues raised herein and represents that Plaintiffs’ counsel does not
object to the relief sought herein.

Dated: November 20, 2019 SIMON & SIGALOS, LLP
3839 N.W. Boca Raton Boulevard, Suite 100
Boca Raton, FL 33431
Telephone (561) 447-0017
Facsimile (561) 447-0018

/s/ Michael W. Simon

Michael W. Simon, Esq.

Florida Bar No. 776394
msimon@simonsigalos.com (Primary)
jlyon@simonsigalos.com (Secondary)

 

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on November 20, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF system. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the
attached Service List in the manner specified, either via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
are not authorized to receive electronically Notices of Electronic Filing.

/s/ Michael W. Simon
Michael W. Simon, Esq.

 
Case 1:19-cv-24138-DPG Document 25 Entered on FLSD Docket 11/20/2019 Page 3 of 4 |

 

SERVICE LIST
UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF FLORIDA
YUANXIAO FENG, et al.y. JOSEPH WALSH, et al.
Case No. 19-cv-24138-DPG

Notice will be served via CM/ECF:

 

 

Jordan A. Shaw, Esq. Kevin Qi, Esq.
Steffani M. Russo, Esq. Stella Meng Chu Shih, Esq.
Zebersky Payne Shaw Lewenz, LLP SMS Law Group, APC
110 SE 6th Street, Suite 2150 2221 Camino Del Rio S, Ste. 100
Fort Lauderdale, FL 33301 san Diego, CA 92108

JShaw@zpllp.com KevinOi@smslawfirm.us
SRusso@zpllp.com stellashih@smslawfirm.us

 

MPerez@zpllp.com
JGarcia@zplip.com

 

Stephen A. Mendelsohn, Esq. Nina Stillman Mandel, Esq.
Greenberg Traurig, LLP Mandel & Mandel LLP

5100 Town Center Circle, Suite 400 Alfred I. Dupont Building
Boca Raton, FL 33486 169 E. Flagler Street, Suite 124
mendelsohns@gtlaw.com Miami, FL 33131

 

nsm@mandel law

 

 

Aliza R. Karetnick, Esq.
Mansi G. Shah, Esq.

Nicholas A.R. Kato, Esq.
Peter D. Hardy, Esq.

Ballard Spahr LLP

1735 Market Street, 51% Floor
Philadelphia, PA 19103
karetnicka(@ballardspahr.com
shahm@ballardspahr.com
katon@ballardspahr.com
hardyp@bailardspahr.com

 

 

Notice will be served via U.S. Mail:
Mr. Anthony Reitz

6429 Lauderdale Street

Jupiter, FL 33458

 

 

 

 

Y:\Evans, Susan and Michael\Feng vy, Walsh et al\Unopposed Motion for Extension of Time to Respond to the Complaint.docx

3
Case 1:19-cv-24138-DPG Document 25 Entered on FLSD Docket 11/20/2019 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.: 19-cy-24138-DPG .

YUANXIAO FENG, ef al,
Plaintiffs,
Vv.

JOSEPH WALSH, et al.,

Defendants.
/

 

ORDER ON DEFENDANT?’S, EVANS, CARROLL, & ASSOCIATES INC.’S,
UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO THE
COMPLAINT

THIS CAUSE having come before the Court on the Defendant’s, EVANS, CARROLL &
ASSOCIATES INC.’S, Unopposed Motion for Extension of Time to Respond to the Complaint,
and the Court having been advised of an agreement between counsel, and otherwise fully advised
in the premises, it is hereby:

ORDERED AND ADJUDGED that the Defendant’s, EVANS, CARROLL &
ASSOCIATES, INC., Unopposed Motion for Extension of Time to Respond to the Complaint in
this case is hereby GRANTED. EVANS, CARROLL & ASSOCIATES, INC. shall respond to

the Complaint on or before November 30, 2019.

DONE AND ORDERED in Chambers at Miami, Florida, this day of November
2019.

 

Darrin P. Gayles
United States District Judge

Copies Furnished To All Counsel Of Record

¥sBvans, Susan and Michael\Feng v. Walsh et al\Pleadings\Agreed Order Unoppesed Motion for Extension of Titne to Respond to the Complaint.docx

 

 

 
